Citation Nr: 0903978	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.


2.  Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1967 to March 1970.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

The veteran testified at a November 2005 hearing at the RO.  
The veteran also testified at a videoconference hearing 
before the undersigned in January 2008.  Transcripts of each 
hearing have been associated with the claims file.

These matters were previously before the Board in May 2008 
and were remanded for further development.  After completing 
the requested development to the extent possible, a September 
2008 Supplemental Statement of the Case (SSOC) denied the 
claims, which were then returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran's peripheral neuropathy of the right lower 
extremity is currently manifested through out the rating 
period on appeal by no more than incomplete, moderate 
paralysis.

2.  The veteran's peripheral neuropathy of the left lower 
extremity is currently manifested through out the rating 
period on appeal by no more than incomplete, moderate 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the right lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.124a, Diagnostic Codes 8521, 8721 (2008).  

2.  The criteria for an evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.124a, Diagnostic Codes 8521, 8721 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In the present case, VA issued VCAA notice letters to the 
veteran dated in February 2004, March 2006, June 2006, and 
June 2008.  The letters informed the veteran of what evidence 
was required to substantiate his claims and of his and VA's 
respective duties for obtaining evidence.  The March 2006 and 
June 2006 letters also informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

Additionally, during the pendency of this appeal, the Court 
outlined the notice that is necessary in a claim for an 
increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008).  The Court held, in essence, that the Secretary 
must give the claimant (1) notice that, to substantiate a 
claim, the claimant must provide (or ask the Secretary to 
obtain) evidence of a worsening of the condition and its 
impact on employment and daily life; (2) notice of how 
disability ratings are assigned; (3) general notice of any 
diagnostic code criteria for a higher rating that would not 
be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the veteran may submit to support an 
increased rating claim.  

The veteran was advised of VA's duties to notify and assist 
in the development of his increased rating claims for 
peripheral neuropathy of the right and left lower 
extremities.  While he did not receive complete notice prior 
to the initial rating decision, a letter to the veteran, 
dated in June 2008, provided essential notice under Vazquez-
Flores prior to the readjudication of his claims.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 
2008 SSOC readjudicated the matters after content complying 
notice was provided.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that 
a Statement of the Case or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA timing defect may be 
cured by the issuance of fully compliant notification 
followed by a re-adjudication of the claim).  The Board notes 
that the veteran has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that 
occurred earlier in the process.  

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is not 
warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his increased rating claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a local RO hearing in November 2005 and at a videoconference 
hearing before the Board in January 2008.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

The veteran was afforded VA peripheral nerves/neurological 
examinations in February 2004, April 2006, and August 2008.  

The Board acknowledges the argument made by the veteran's 
representative in an Informal Hearing Presentation, dated in 
December 2008, that the VA examiner failed to answer the 
question posed by the Board in its May 2008 remand concerning 
the degree of severity of the veteran's service-connected 
peripheral neuropathy of the lower extremities.  In this 
regard, the Board notes that the report of VA examination, 
dated in August 2008, reflects that the VA examiner noted the 
severity of the service-connected disabilities at issue to be 
"at least mild."  Additionally, the August 2008 VA 
examination report reflects that a physical examination was 
conducted, to include motor and sensory testing.  As such, 
the Board finds that the there has been substantial 
compliance with its May 2008 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  A further review of the 
record shows that the AOJ/Appeals Management Center sent the 
veteran a compliant VCAA notice and obtained VA treatment 
reports.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Procedurally, the RO issued a rating decision, dated in 
August 2003, that granted service connection for peripheral 
neuropathy of the right and left lower extremities as 
secondary to service-connected diabetes mellitus.  The record 
does not reflect that the veteran expressed disagreement with 
the August 2003 rating decision.  The March 2004 rating 
decision on appeal increased the ratings for both the right 
and left lower extremity peripheral neuropathy to 20 percent 
disabling, effective January 12, 2004, the date of receipt of 
claim for increase.

The Board notes that in the statement received in January 
2004, the veteran asserts that he wanted to have his right 
and left lower extremity disabilities re-evaluated since he 
lost feeling in his toes and has dry and cracking skin on his 
feet.  Essentially, the veteran contends that increased 
evaluations are warranted for his service-connected 
peripheral neuropathy of the right and left lower 
extremities.  As the veteran's claim was received by VA in 
January 2004, the rating period on appeal is generally from 
January 2003, one year prior to the date of receipt of the 
increased rating claim.  38 C.F.R. § 3.400(o)(2) (2008).  
However, in this case, the August 2003 rating decision that 
granted service connection for the disabilities at issues has 
become final.  38 U.S.C.A. § 7105.  Additionally, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2008) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

The veteran's service-connected peripheral neuropathy of the 
lower extremities is currently rated as 20 percent disabling 
(i.e., 20 percent for the right and left lower extremity) 
under 38 C.F.R. § 4.124a, Diagnostic Code 8721 (2008) 
(providing ratings for neuralgia of the external popliteal 
nerve (common peroneal)).  The ratings for Diagnostic Code 
8721 use the schedule for Diagnostic Code 8521, which 
provides ratings for paralysis (complete and incomplete) of 
the external popliteal nerve.  Diagnostic Code 8521 provides 
that moderate incomplete paralysis is rated as 20 percent 
disabling and severe incomplete paralysis is rated as 30 
percent disabling.  Complete paralysis of the external 
popliteal nerve, foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, extension 
(dorsal flexion) of proximal phalanges of toes lost; 
abduction of foot lost, adduction weakened; anesthesia covers 
entire dorsum of foot and toes, is rated as 40 percent 
disabling.  Additionally, Diagnostic Code 8621 provides a 
rating for neuritis of the external popliteal nerve also via 
Diagnostic Code 8521.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
The words such as "moderate" and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  

After reviewing the evidence of record, the Board finds that, 
overall, such evidence does not support findings that the 
veteran's service-connected peripheral neuropathies of the 
right and left lower extremities warrant evaluations in 
excess of 20 percent. 

In finding that higher ratings are not warranted, the Board 
acknowledges that upon VA peripheral nerves examination in 
February 2004, the veteran reported decreased proprioception 
in his feet, resulting in an increased number of falls.  
Lower extremity numbness and pain were also noted.  A VA 
nurse assessment note, dated in December 2004, reflects 
neurological/musculoskeletal weakness.  Further, a report of 
a VA peripheral nerves examination, conducted in April 2006, 
reflects that the claims file and medical records were 
reviewed.  The veteran reported current symptoms of weakness, 
stiffness in both feet, numbness in both feet, and pain 
(burning) both feet.  Physical examination of the right and 
left lower extremities revealed muscle strength of 4.  A 
sensory function report of the right lower extremity revealed 
normal pain, decreased light touch, and normal position 
sense.  Regarding sensory function of the left lower 
extremity, the April 2006 VA examination revealed normal 
pain, decreased light touch, and decreased position sense.  
Ankle jerk on the right and left were each 1+.  The Board 
also acknowledges a June 2006 VA podiatry report noted a 
slight tenderness upon palpation in the first 
metatarsophalangeal joints of both feet.  An August 2006 VA 
podiatry report indicates that the veteran's posterior tibial 
pulses were 1/4, bilaterally.  VA podiatry reports, dated in 
January 2004, September 2005 and January 2006, each reflect 
that the veteran's dorsalis pedis and posterior tibial pulses 
were 2/4, bilaterally.  It was further noted that the veteran 
had diminished sensation upon vibratory, Semmes-Weinstein and 
2-point discrimination testing.  See also November 2007 VA 
podiatry report.  An April 2007 VA podiatry report also noted 
that a burning sensation was present.  Finally, a report of a 
VA neurological disorders examination, dated in August 2008, 
reflects that the veteran complained of shooting pain in his 
knees and numbness in his feet for the last 6-7 years.  Upon 
motor examination, it was noted that the veteran may have 4/5 
weakness in the intrinsic muscles of his feet, including 
bilateral electrohydraulic lithotripsy.  The VA examiner 
noted that there was poor activation, i.e., he was not sure 
if the veteran was giving the best effort.  Sensory 
examination revealed decreased sensation to pin prick and 
vibration in distal lower extremities (around the ankles).  
Further, the veteran reported subjective decreased sensation 
in the lower lateral thigh.  The VA examiner noted that the 
possibly represents lateral femoral cutaneous nerve 
distribution.  Regarding reflexes, the veteran's achilles was 
1+, bilaterally, but all others were 2+.  

Additionally, a lay statement from the veteran's supervisor 
at work, dated in April 2006, discusses the impact of the 
veteran's disability and the impact it has on his daily 
activities in the work environment.  A lay statement from the 
veteran's spouse, received in April 2006, indicates, among 
other things, that veteran has had 2 or 3 falls.

Despite the complaints and findings noted above, the overall 
disability picture is not found to be comparable to severe 
incomplete paralysis of the external popliteal nerve.  
Indeed, the January 2004 VA podiatry report indicates that 
the veteran's reflexes were intact.  Neurologically, the 
veteran was noted to be intact bilaterally to sharp, dull, 
vibratory, Semmes-Weinstein, and 2-point discrimination 
testing.  See also September 2004 VA podiatry report (same).  
The report of the February 2004 VA peripheral nerves 
examination revealed strength in the lower extremities to be 
5/5.  Sensory examination to light touch and pinprick in the 
lower extremities was intact.  The veteran's reflexes were 2+ 
and symmetric.  VA podiatry reports, dated in September 2005 
and January 2006, each reflect that varicosities and edema 
were absent bilaterally.  Although neurological functioning 
was noted to be diminished bilaterally to sharp, dull, 
vibratory, Semmes-Weinstein and 2-point discrimination 
testing on these 2 VA treatment reports, the veteran's 
reflexes were intact.  The assessment included diabetes 
mellitus with neuropathy.  A June 2006 VA podiatry report 
noted that the veteran's temperature gradient was within 
normal limits.  A slight tenderness was noted upon palpation 
in the first metatarsophalangeal joints of both feet.  An 
August 2007 VA podiatry report indicates that varicosities 
and edema were absent, bilaterally.  Neurologically, the 
veteran was intact to sharp and dull testing at that time.  
Although the veteran had diminished vibratory and Semmes 
Weinstein and 2 point discrimination, there was no burning 
sensation noted and his reflexes were intact.  Further, an 
October 2007 VA outpatient treatment report indicates that 
the veteran's gait was intact.  See also VA History and 
Physical, dated in March 2006 (noting normal gait and 
mobility).

The April 2006 VA peripheral nerves examination report 
reflects that the claims file and medical records were 
reviewed and no current treatment was noted.  The examination 
report also reflects no muscle atrophy; no abnormal muscle 
tone or bulk, no tremors, tics or other abnormal movements; a 
normal plantar reflex, and no residuals of a benign or 
malignant neoplasm of a nerve.  Knee jerk was 2+, 
bilaterally.  The veteran's gait and balance were normal.  No 
paralysis was noted.  The diagnosis was peripheral 
neuropathy.  It was noted that paralysis and neuritis were 
absent, but neuralgia was present.  Additionally, the August 
2008 VA neurological disorders examination report reflects 
that the veteran's claims file and medical records were 
reviewed.  Again, regarding reflexes, the veteran's achilles 
was 1+, bilaterally, but all others were 2+.  The veteran had 
normal strength, muscle tone, and muscle bulk.  The diagnosis 
was "at least mild lower polyneuropaty, most likely due to 
diabetes."  The VA examiner explained that he was clearly 
not getting the best activation (best effort), so it was 
difficult to be more specific.  In finding that a higher 
rating is not warranted, the Board again notes that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  See 38 C.F.R. 
§ 4.121a.

Further, the finding that the disability picture of veteran's 
right and left lower extremity peripheral neuropathy is not 
more nearly approximately by the next-higher 30 percent 
rating is bolstered by the report of a March 2004 VA 
electromyography (EMG).  This EMG report revealed a normal 
study and also noted no evidence of peripheral neuropathy in 
the bilateral lower extremities.  A report of a second VA 
EMG, dated in April 2006, reveals that the study was also 
normal.  It was further noted that there was no evidence of 
polyperipheral neuropathy of the bilateral lower limbs.


Additionally, the Board notes that the April 2006 VA 
examination identified nerves other than the external 
popliteal nerve (common peroneal) that could be affected by 
the veteran's peripheral neuropathy, such as the anterior 
tibial nerve (deep peroneal).  However, the Board notes that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomalogy; such a result would overcompensate him for the 
actual impairment of earning capacity.  See 38 C.F.R. § 4.14 
(2008) (noting that the evaluation of the same disability 
under various diagnoses is to be avoided).  The Court has 
indicated that the critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping.  Esteban v. Brown, 6 Vet. App 
259, 262 (1994).  The appellant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Id.  After a review of other potentially applicable 
diagnostic codes, the Board finds, for the reasons stated 
above, that the veteran's right and left lower extremity 
peripheral neuropathy does not have distinct and separate 
symptomatology and is no more than moderately (incomplete) 
disabling.  

In conclusion, the Board finds that the veteran's disability 
picture, for each lower extremity, is not most nearly 
approximated by the next-higher 30 percent evaluation.  
Further, the Board finds that the clinical evidence, as 
detailed above, does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  Consequently, the Board finds that the 
currently assigned 20 percent ratings throughout the rating 
period on appeal appropriately reflect the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

In denying the claim for a higher rating, the Board also 
has considered whether the veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected neurological disabilities are inadequate.  A 
comparison between the level of severity and symptomatology 
of the veteran's neurological disabilities of the lower 
extremities with the established criteria found in the rating 
schedule for rating these disabilities shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for his peripheral 
neuropathy of the lower extremities.  See, e.g., Report of 
April 2006 VA peripheral nerves examination.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  The Board acknowledges the 
letter from the veteran's work supervisor, dated in April 
2006, noting some of the veteran's limitations at work.  The 
Board also acknowledges that the April 2006 VA examination 
report indicates that the service-connected disabilities at 
issue have "significant effects" on his occupation.  The 
veteran testified in January 2008 that he has "slowed down 
drastically" his work habits.  (Board hearing transcript 
"Tr." at 4.)  However, the veteran also testified at the 
January 2008 videoconference hearing that he does not take 
medication or go to therapy for his neuropathy of the legs.  
(Id. at 5.)  Further, there is nothing in the record which 
suggests that the peripheral neuropathy of the lower 
extremities in and of itself markedly impacted his ability to 
obtain and/or maintain employment.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In sum, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the right lower extremity is denied.

Entitlement to an evaluation in excess of 20 percent for 
peripheral neuropathy of the left lower extremity is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


